Order entered October 7, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00064-CR
                             No. 05-22-00065-CR

                    DAVID MCLAIN BAILEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F21-00285-R, F20-59605-R

                                   ORDER

      The State’s Second Motion for Extension of Time to File Brief is

GRANTED. The State’s brief is deemed filed as of the date of this Order.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE